
	
		II
		110th CONGRESS
		2d Session
		S. 3133
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Dodd (for himself,
			 Mr. Durbin, and Mr. Menendez) introduced the following bill; which
			 was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to establish an
		  annual production incentive fee with respect to Federal onshore and offshore
		  land that is subject to a lease for production of oil or natural gas under
		  which production is not occurring, to authorize use of the fee for energy
		  efficiency and renewable energy projects, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Ownership of Public Land
			 Act.
		2.DefinitionsIn this Act:
			(1)Covered
			 leaseThe term covered lease means a lease for the
			 production of oil or natural gas under which production is not
			 occurring.
			(2)FeeThe
			 term fee means the production incentive fee established under
			 section 3(a).
			(3)FundThe
			 term Fund means the Energy Efficiency and Renewable Energy Fund
			 established by section 4(a).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Production
			 Incentive Fee
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall promulgate regulations to establish an annual
			 production incentive fee with respect to Federal onshore and offshore land that
			 is subject to a covered lease.
			(b)ApplicabilityThe
			 fee shall apply to land that is subject to any covered lease that is in effect
			 on, or issued after, the date on which final regulations are promulgated under
			 subsection (a).
			(c)AmountFor
			 each acre of land subject to a covered lease from which oil or natural gas is
			 produced for less than 90 days in a calendar year, the fee shall be equal
			 to—
				(1)$5 per acre for
			 the first 3 years of the covered lease after the date of enactment of this
			 Act;
				(2)$25 per acre for
			 the fourth year of the covered lease after the date of enactment of this Act;
			 and
				(3)$50 per acre for
			 the fifth year of the covered lease and each year thereafter for which the
			 covered lease is in effect after the date of enactment of this Act.
				(d)Assessment and
			 CollectionThe Secretary shall assess and collect the fee.
			(e)RegulationsThe Secretary may promulgate regulations to
			 carry out this section, including prevention of evasion of the fee.
			4.Energy Efficiency
			 and Renewable Energy Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a separate account, which
			 shall be known as the Energy Efficiency and Renewable Energy Fund
			 , consisting of such amounts as are appropriated to the Fund under
			 subsection (b).
			(b)Transfers to
			 FundThere are appropriated to the Fund, out of funds of the
			 Treasury not otherwise appropriated, amounts equivalent to amounts collected as
			 fees and received in the Treasury under section 3.
			(c)UseSubject
			 to appropriations, of the amounts in the Fund for each fiscal year—
				(1)$100,000,000 shall
			 be made available for necessary expenses for a program to accelerate the
			 research, development, demonstration, and deployment of solar energy
			 technologies and any public education and outreach materials under the program,
			 as authorized under section 931(a)(2)(A) of the Energy Policy Act of 2005 (42
			 U.S.C. 16231(a)(2)(A));
				(2)$65,000,000 shall
			 be made available for necessary expenses for a program to support the
			 development of next-generation wind turbines, including turbines capable of
			 operating in areas with low wind speeds, as authorized under section
			 931(a)(2)(B) of the Energy Policy Act of 2005 (42 U.S.C.
			 16231(a)(2)(B));
				(3)$200,000,000 shall
			 be transferred to the Weatherization Assistance Program account,
			 for a program to weatherize low income housing, as authorized under section 411
			 of the Energy Independence and Security Act of 2007 (12 Stat. 1600) (and the
			 amendments made by that section);
				(4)$70,000,000 shall
			 be made available for necessary expenses for a program to accelerate the
			 research, development, demonstration, and deployment of new technologies to
			 improve the energy efficiency of and reduce greenhouse gas emissions from
			 buildings, as authorized under—
					(A)section 321(g) of
			 the Energy Independence and Security Act of 2007 (42 U.S.C. 6295 note; Public
			 Law 110–140);
					(B)section 422 of
			 the Energy Independence and Security Act of 2007 (42 U.S.C. 17082); and
					(C)section 912 of
			 the Energy Policy Act of 2005 (42 U.S.C. 16192);
					(5)$30,000,000 shall
			 be made available for necessary expenses for a program to accelerate basic
			 research on energy storage systems to support electric drive vehicles,
			 stationary applications, and electricity transmission and distribution, as
			 authorized under section 641(f) of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17231(f));
				(6)$30,000,000 shall
			 be made available for a program to accelerate applied research on energy
			 storage systems to support electric drive vehicles, stationary applications,
			 and electricity transmission and distribution as authorized under section
			 641(g) of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17231(g));
				(7)$20,000,000 shall
			 be made available for energy storage systems demonstrations as authorized under
			 section 641(i) of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17231(i));
				(8)$20,000,000 shall
			 be made available for vehicle energy storage systems demonstrations as
			 authorized under section 641(j) of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17231(j));
				(9)$40,000,000 shall
			 be made available for necessary expenses for research, development, and
			 demonstration on advanced, cost-effective technologies to improve the energy
			 efficiency and environmental performance of vehicles, as authorized under
			 section 911(a)(2)(A) of the Energy Policy Act of 2005 (42 U.S.C.
			 16191(a)(2)(A));
				(10)$50,000,000 shall
			 be made available for audits, investigations, and environmental mitigation for
			 oil and gas production by the Department of Interior; and
				(11)the remainder
			 shall be made available for use for the low-income home energy assistance
			 program established under the Low-Income Home Energy Assistance Act of 1981 (42
			 U.S.C. 8621 et seq.).
				
